 Case 1:19-cv-02093-RGA Document 32 Filed 05/29/20 Page 1 of 1 PageID #: 359




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

ZIMMER US, INC. and                            )
BIOMET MANUFACTURING, LLC,                     )
                                               )
                       Plaintiffs,             )
                                               )
           v.                                  )     C.A. No. 19-2093 (RGA)
                                               )
CONFORMIS, INC.,                               )
                                               )
                       Defendant.              )

           STIPULATION OF DISMISSAL PURSUANT TO FED. R. CIV. P. 41

        IT IS HEREBY STIPULATED pursuant to agreement by and among the parties to this

action through their counsel that the above-captioned action (including without limitation all

claims and counterclaims asserted in the action) be and hereby is dismissed in its entirety

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). All parties’ claims and

counterclaims are dismissed with prejudice. Each party shall bear its own costs and attorneys’

fees.

MORRIS, NICHOLS, ARSHT & TUNNELL LLP               YOUNG CONAWAY STARGATT & TAYLOR LLP

/s/ Brian P. Egan                                  /s/ Karen L. Pascale
Jack B. Blumenfeld (#1014)                         Karen L. Pascale (#2903)
Brian P. Egan (#6227)                              Robert M. Vrana (#5666)
1201 North Market Street                           Rodney Square
P.O. Box 1347                                      1000 North King Street
Wilmington, DE 19899                               Wilmington, DE 19801
(302) 658-9200                                     (302) 571-6600
jblumenfeld@mnat.com                               kpascale@ycst.com
began@mnat.com                                     rvrana@ycst.com
Attorneys for Plaintiffs                           Attorneys for Defendant


                 29 day of May, 2020.
SO ORDERED this _____

                                                      /s/ Richard G. Andrews
                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
